Citation Nr: 9908336	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  95-20 741A	)	DATE
	)
	)

From the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Armstrong County Memorial 
Hospital (ACMH) from January 24 to January 28, 1994.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Associate Counsel



INTRODUCTION

According to information obtained by the VA Medical Center 
(VAMC) in Pittsburgh, Pennsylvania, the veteran served on 
active duty from April 1942 to October 1945.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a decision by the Pittsburgh VAMC.


FINDINGS OF FACT

1.  The veteran incurred unauthorized medical expenses at 
ACMH from January 24 to January 28, 1994.

2.  The veteran has been rated totally and permanently 
disabled as a result of service-connected traumatic brain 
disease.

3.  No evidence has been submitted to show that a medical 
emergency existed at the time of the treatment in question; 
neither has evidence been presented to show that VA 
facilities were unavailable for such treatment.


CONCLUSION OF LAW

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at ACMH from January 24 to January 
28, 1994, is not well grounded.  38 U.S.C.A. §§ 1728, 5107 
(West 1991); 38 C.F.R. §§ 17.53, 17.54, 17.120, 17.130 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran incurred unauthorized 
medical expenses at ACMH from January 24 to January 28, 1994.  
According to information obtained by the VAMC, he has been 
rated totally and permanently disabled as a result of 
service-connected traumatic brain disease.  The veteran's 
representative contends, in essence, that VA should pay or 
reimburse the expenses in question because the veteran was 
being cared for in a private boarding home prior to his 
admission to ACMH, and the boarding home failed to follow 
instructions from the veteran's sister to the effect that the 
boarding home should contact VA, or use VA services, if and 
when the veteran became ill.

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist him in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).  If the claimant does 
not meet this initial burden, the appeal must fail because, 
in the absence of evidence sufficient to make the claim well 
grounded, the Board does not have jurisdiction to adjudicate 
the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

"Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim for payment or reimbursement of unauthorized medical 
expenses, this generally means that the claimant must present 
evidence which tends to show that each of three regulatory 
conditions can be satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  Specifically, the claimant must present 
evidence to the effect that:

		(a)  The care and services rendered were either:

	(1)  for an adjudicated service-
connected disability, or

	(2)  for a non-service-connected 
disability associated with and held 
to be aggravating an adjudicated 
service-connected disability, or

	(3)  for any disability of a 
veteran who has a total disability, 
permanent in nature, resulting from 
a service-connected disability, or

	(4)  for any injury, illness, or 
dental condition 
services for reasons set forth in 
38 C.F.R. § 17.48(j) (1995); and

	(b)  The services were rendered in a 
medical emergency of such nature that 
delay would have been hazardous to life 
or health; and

	(c)  No VA or other Federal facilities 
were feasibly available and an attempt 
to use them beforehand or obtain prior 
VA authorization for the services 
required would not have been reasonable, 
sound, wise, or practicable, or 
treatment had been or would have been 
refused.

See 38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. §§ 17.120, 
17.130 (1998).

In the present case, it is the Board's conclusion that no 
evidence has been presented to show that a medical emergency 
existed at the time of the treatment in question.  Although 
the record shows that the veteran was transported by 
ambulance to ACMH, and that he was seen in the hospital's 
emergency department, the available reports contain nothing 
to suggest that the treatment in question was for "a sudden, 
generally unexpected occurrence or set of circumstances 
demanding immediate action," see Hennessey v. Brown, 7 Vet. 
App. 143, 147 (1994), or that delay would have been 
"hazardous to [his] life or health."  The records indicate 
only that the veteran had a long history of headaches, that 
his care providers at a private boarding home had determined 
that they "could not handle him until his headaches were 
taken care of," and that he was admitted to ACMH as a 
result.  Neither the veteran nor his representative has made 
any allegation of emergent circumstances, and the Chief of 
the VAMC's Medical Administration Service has specifically 
concluded that the treatment in question was non-emergent.

Neither has there been any showing that VA facilities were 
unavailable for the treatment at issue.  No evidence has 
been submitted to show that the nature of the veteran's 
medical condition made it necessary or economically 
advisable to obtain treatment from a non-VA facility.  See 
38 C.F.R. § 17.53 (1998); Hennessey, 7 Vet. App. at 146.

In the absence of evidence showing that the treatment in 
question was emergent, and that VA facilities were not 
feasibly available for such treatment, that an attempt to use 
them beforehand or obtain prior VA authorization for the 
services required would have been unreasonable, unsound, 
unwise, or impracticable, or that treatment had been or would 
have been refused, the claim for payment or reimbursement 
cannot properly be considered well grounded.  See, e.g., 
Woodson v. Brown, 8 Vet. App. 352, 355-56 (1995); Parker v. 
Brown, 7 Vet. App. 116, 119 (1994).  The claim must therefore 
be denied.


ORDER

The claim for payment or reimbursement of unauthorized 
medical expenses incurred at ACMH from January 24 to January 
28, 1994, is not well grounded; the appeal is therefore 
denied.


		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 
- 5 -


- 1 -


